DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 8,202,033 B2).

Claim 1:
Choi discloses a structure for fastening vehicle components with adjustable steps (abstract),
a weld nut (100) configured to be fixed to a vehicle floor panel (figs. 4 and 5, col. 4, lines 38-54);
an inner bolt (200) positioned above and fixedly inserted into the weld nut (100) (figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5); and,
an assembly bolt (300) inserted through the inner bolt (200) and fastened to one end of the weld nut (100), wherein the inner bolt (200) is configured to move in a height direction for step adjustment (figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5).

Claim 8:
Choi discloses the structure of claim 1, wherein the inner bolt (200) allows for the step adjustment according to its amount of rotation (figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US 2017/0066313 A1) in view of Choi et al. (US 8,202,033 B2).

Claim 1:
Shirai discloses a vehicle (page 1, para [0008]) comprising
a vehicle body including a vehicle floor panel (18, 20) (page 1, para [0008]); a weld nut (38) fixed to the vehicle floor panel (18, 20) (figs. 1 and 2, para [0056]); and, an assembly bolt (40) inserted through one end of the weld nut (38) (figs. 1 and 2, para [0056]).
Shirai fails to disclose or fairly suggest an inner bolt positioned above and fixedly inserted into the weld nut and configured to move in a height direction for step adjustment.  Instead, Shirai discloses assembly bolt fastening members (40) inserted in weld nuts (38) (figs. 1 and 2, para [0056]).
Choi discloses a structure for fastening vehicle components with adjustable steps (abstract), the structure comprising a weld nut (100) configured to be fixed to a vehicle floor panel (figs. 4 and 5, col. 4, lines 38-54); an inner bolt (200) positioned above and fixedly inserted into the weld nut (100) (figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5); and, an assembly bolt (300) inserted through the inner bolt (200) and fastened (figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the vehicle of Shirai by replacing the non-adjustable assembly bolt and weld nut of Shirai with an adjustable structure comprising a weld nut, inner bolt and assembly bolt as taught by Choi in order to provide for absorbing a tolerance between the Shirai vehicle body floor panel and the Shirai storage case (Choi, col. 6, lines 24-28). See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because both prior art references are drawn to assembly of vehicle body components using fixed weld nuts and assembly bolts.

Claim 2:
Shirai in view of Choi renders obvious the structure of claim 1, wherein the weld nut (Choi, 100) comprises a weld nut stopper (Choi, 150) exposed to an upper surface of the vehicle floor panel (Shirai, 18, 20) (Choi, figs. 4 and 5, col. 6, lines 29-37 and Shirai, figs. 1 and 2, para [0056]) and a weld nut fastening part (Choi, 110, 120) formed at an end of the weld nut stopper (Choi, 150) (Choi, figs. 4 and 5, col. 6, lines 29-37).

Claim 3:
Shirai in view of Choi renders obvious the structure of claim 2, wherein the inner bolt (Choi, 200) comprises an inner bolt stopper (Choi, 220) formed above the weld nut stopper (Choi, 150) (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5); and an inner bolt fastening part (Choi, 230) formed at an end of the inner bolt stopper (Choi, 220) (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5).

Claim 4:
Shirai in view of Choi renders obvious the structure of claim 3, wherein the inner bolt fastening part (Choi, 230) comprises a through-hole (Choi, 230) into which the assembly bolt (Choi, 300) is inserted (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5); and
a first end of the assembly bolt (Choi, 300) is inserted through the through-hole (Choi, 230) is adjacent to the inner bolt stopper (Choi, 220) and a second end of the assembly bolt (Choi, 300) is fastened to the weld nut (Choi, 100) (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5).

Claim 6:
Shirai in view of Choi renders obvious the structure of claim 2, wherein the weld nut fastening part (Choi, 110, 120) comprises a reverse thread (Choi, 110) formed at its upper end for insertion of the inner bolt (Choi, 200) (Choi, figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-24) and a forward thread (Choi, 120) formed at its lower end for engagement with the assembly bolt (Choi, 300) (Choi, figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-24).

Claim 7:
Shirai in view of Choi renders obvious the structure of claim 6, wherein after one end of the assembly bolt (Choi, 300) is engaged to the forward thread (Choi, 120), the inner bolt (Choi, 200) is configured to move in the height direction along the reverse thread (Choi, 110) (Choi, figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-29).

Claim 9:
Shirai discloses a vehicle (page 1, para [0008]) comprising
a vehicle body including a vehicle floor panel (Shirai, 18, 20) (page 1, para [0008]); a weld nut (38) fixed to the vehicle floor panel (18, 20) (figs. 1 and 2, para [0056]); and, an assembly bolt (40) inserted through one end of the weld nut (38) (figs. 1 and 2, para [0056]). 
Shirai fails to disclose or fairly suggest an inner bolt positioned above and fixedly inserted into the weld nut; wherein the assembly bolt is inserted through the inner bolt and fastened to one end of the weld nut and the inner bolt is configured to move in a height direction for step adjustment.  Instead, Shirai discloses assembly bolt fastening members (40) inserted in weld nuts (38) (figs. 1 and 2, para [0056]).
Choi discloses a structure for fastening vehicle components with adjustable steps (abstract), the structure comprising;
a weld nut (100) configured to be fixed to a vehicle floor panel (figs. 4 and 5, col. 4, lines 38-54); an inner bolt (200) positioned above and fixedly inserted into the weld (figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5); and, an assembly bolt (300) inserted through the inner bolt (200) and fastened to one end of the weld nut (100), wherein the inner bolt (200) is configured to move in a height direction for step adjustment (figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the vehicle of Shirai by replacing the non-adjustable assembly bolt and weld nut of Shirai with an adjustable structure comprising a weld nut, inner bolt, and assembly bolt as taught by Choi in order to provide for absorbing a tolerance between the Shirai vehicle body floor panel and the Shirai storage case (Choi, col. 6, lines 24-28). See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because both prior art references are drawn to assembly of vehicle body components using fixed weld nuts and assembly bolts.

Claim 10:
Shirai in view of Choi renders obvious the vehicle of claim 9, wherein the weld nut (Choi, 100) comprises a weld nut stopper (Choi, 150) exposed to an upper surface of the vehicle floor panel (Shirai, 18, 20) (Choi, figs. 4 and 5, col. 6, lines 29-37 and Shirai, figs. 1 and 2, para [0056]); and a weld nut fastening part (Choi, 110, 120) formed at an end of the weld nut (Choi, 100) stopper (Choi, figs. 4 and 5, col. 6, lines 29-37).

Claim 11:
Shirai in view of Choi renders obvious the vehicle of claim 10, wherein the inner bolt (Choi, 200) comprises an inner bolt stopper (Choi, 220) formed above the weld nut stopper (Choi, 150) (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5); and
an inner bolt fastening part (Choi, 230) formed at an end of the inner bolt stopper (Choi, 220) (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5).

Claim 12:
Shirai in view of Choi renders obvious the vehicle of claim 11, wherein the inner bolt fastening part (Choi, 230) comprises a through-hole (Choi, 230) into which the assembly bolt (Choi, 300) is inserted (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5); and,
a first end of the assembly bolt (Choi, 300) inserted through the through-hole (Choi, 230) is adjacent to the inner bolt stopper (Choi, 220) and a second end of the assembly bolt (Choi, 300) thereof is fastened to the weld nut (Choi, 100) (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5).

Claim 14:
Shirai in view of Choi renders obvious the vehicle of claim 10, wherein the weld nut fastening part (Choi, 110, 120) comprises a reverse thread (Choi, 110) formed at its upper end for insertion of the inner bolt (Choi, 200) (Choi, figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-24);
a forward thread (Choi, 120) formed at its lower end for engagement with the assembly bolt (Choi, 300) (Choi, figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-24).

Claim 15:
Shirai in view of Choi renders obvious the vehicle of claim 14, wherein after one end of the assembly bolt (Choi, 300) is engaged to the forward thread (Choi, 120), the inner bolt (Choi, 200) is configured to move in the height direction along the reverse thread (Choi, 110) (Choi, figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-29).

Claim 16:
Shirai in view of Choi renders obvious the vehicle of claim 9, wherein the inner bolt (Choi, 200) allows for the step adjustment according to its amount of rotation (Choi, figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-29).

Claim 17:
Shirai discloses a fastening structure (page 1, para [0008]) comprising:
a weld nut (38) fixed to a vehicle panel (18, 20) (figs. 1 and 2, para [0056]); and, an assembly bolt (40) inserted through one end of the weld nut (38) (figs. 1 and 2, para [0056]). 
Shirai fails to disclose or fairly suggest the weld nut comprises a weld nut stopper exposed to an upper surface of the vehicle panel and a weld nut fastening part formed 
Choi discloses a fastening structure (abstract) comprising a weld nut (100) configured to be fixed to a vehicle panel (figs. 4 and 5, col. 4, lines 38-54); the weld nut (100) comprising a weld nut stopper (150) capable of being exposed to an upper surface of a vehicle panel (figs. 4 and 5, col. 6, lines 29-37) and a weld nut fastening part (110, 120) formed at an end of the weld nut stopper (150) (figs. 4 and 5, col. 6, lines 29-37);
an inner bolt (200) positioned above and fixedly inserted into the weld nut (100) (figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5); and,
an assembly bolt (300) inserted through the inner bolt (200) and fastened to one end of the weld nut (100) (figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5);
 wherein the inner bolt (200) is configured to move in a height direction for step adjustment and wherein the step adjustment is determined by an amount of rotation of the inner bolt (200). (figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the vehicle of Shirai by replacing the non-adjustable assembly bolt and weld nut of Shirai with an adjustable structure comprising a weld nut, inner bolt and assembly bolt as taught by Choi in order to provide for absorbing a tolerance between the Shirai vehicle body floor panel and the Shirai storage case (Choi, col. 6, lines 24-28). See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable 

Claim 18:
Shirai in view of Choi renders obvious the fastening structure of claim 17, wherein the inner bolt (Choi, 200) comprises an inner bolt stopper (Choi, 220) formed above the weld nut stopper (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5); and an inner bolt fastening part (Choi, 230) formed at an end of the inner bolt stopper (Choi, 220) (Choi, figs. 4 and 5, col. 4, line 63 bridging col. 5, line 5).

Claim 20:
Shirai in view of Choi renders obvious the fastening structure of claim 17, wherein the weld nut fastening part (Choi, 110, 120) comprises a reverse thread (Choi, 110) formed at its upper end for insertion of the inner bolt (Choi, 200) (Choi, figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-24); and a forward thread (Choi, 120) formed at its lower end for engagement with the assembly bolt (Choi, 300) (Choi, figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-24) wherein after one end of the assembly bolt (Choi, 300) is engaged to the forward thread (Choi, 120), the inner bolt (Choi, 200) is configured to move in the height direction along the reverse thread (Choi, 110) (figs. 4 and 5, col. 4, lines 38-49 – see also col. 6, lines 12-29).

Allowable Subject Matter
Claims 5, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5:
The prior art of record fails to disclose or fairly suggest the structure of claim 4, wherein the inner bolt fastening part comprises a plurality of slits formed in the height direction and an inner protrusion formed at one end of the through-hole; and the assembly bolt is configured to push the inner protrusion outward while being inserted into the through-hole, and the inner bolt fastening part is configured to be expanded with respect to the slits to be compressed to the weld nut.

Claim 13:
The  prior art of record fails to disclose or fairly suggest the vehicle of claim 12, wherein the inner bolt fastening part comprises a plurality of slits formed in the height direction and an inner protrusion formed at one end of the through-hole; and the assembly bolt is configured to push the inner protrusion outward while being inserted into the through-hole, and the inner bolt fastening part is configured to be expanded with respect to the slits to be compressed to the weld nut.

Claim 19:
Shirai in view of Choi renders obvious the fastening structure of claim 18, wherein the inner bolt fastening part comprises a through-hole into which the assembly 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwarzbich (US 9,464,659 B2) discloses a tolerance equalizing element including at least two support bodies. Yao et al. (US 9,359,012 B2) discloses a tolerance compensator for a vehicle frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Lee A Holly/Primary Examiner, Art Unit 3726